CHRISTIAN, JUDGE.
The offense is forgery; the punishment, confinement in the penitentiary for three years.
Appellant was tried and convicted on the first day of June, 1934. His motion for new trial was overruled on- the 30th day of June, 1934. On the 24th day of July, 1934, he filed an affidavit stating that he was without money and unable to pay for a transcript of the testimony. On the 30th day of July, 1934, the trial judge entered an order granting the application and directing the court reporter to make a transcript of the testimony. It appears from the single bill of exception found in the record that the court reporter failed to comply with the trial judge’s order and that it is not due to appellant’s fault that he has been deprived of a statement of facts. Under the circumstances we are constrained to order a reversal of the judgment. See Banks v. State, 21 S. W. (2d) 517; Ballinger v. State, 8 S. W. (2d) 159; and Archie Langrum v. The State, Opinion No. 17, 132, this day delivered.
The judgment is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.